DETAILED ACTION
	Claims 1, 8-11 and 21-26 are present; claim 11 remains withdrawn.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The specification, para. [0025], contains the following limiting definition of “several”: “The ‘several’ used herein refers to 1 to 40.”

Claim Objections
Claims 1, 10, 23 and 26 objected to because of the following informalities:    
In claims 1 and 10, an appropriate conjunction (e.g. “and”) should link paragraphs (2) and (3) in the wherein clause of those claims.
In claims 1, 10, 23 and 26, “(3) an amino acid sequence” should preferably be amended to “(3) a protein comprising an amino acid sequence” for grammatical correctness and consistency with paragraphs (2) and (3) of claims 1 and 10. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 8-10, 21 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation 
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
Independent claims 1 and 10 have been amended to recite “a protein comprising an amino acid sequence of SEQ ID NO: 1” with respect to a protein that is an alcohol acyltransferase, wherein “a” sequence of SEQ ID NO: 1 is any two or more consecutive amino acid residues forming a subsequence of SEQ ID NO: 1.  The number of potential subsequences of two or more amino acid residues present in SEQ ID NO: 1 is extremely large such that claims 1 and 10 encompasses substantial structural variation.
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  Here, the specification only directly describes a species having 100% identity to SEQ ID NO: 1 and further species having 100% identity to SEQ ID NOS: 5 or 7, which is not representative of alcohol acyltransferases having any two or more amino acid 
This rejection can be obviated by amending the claim language to recite “a protein comprising the amino acid sequence of SEQ ID NO: 1.”
The claims lack adequate written description in the specification for the reasons stated.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1, 8, 10, 21 and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burk et al. (U.S. 2013/0065279 A1) further in view of Guterman et al. (Generation of phenylpropanoid pathway-derived volatiles in transgenic plants, Plant Mol. Biol. 60 (2006): 555-63), Sato et al. (JP 2015-116141 A) (“JP’141”) and Souleyre et al. (An alcohol acyl transferase from apple (cv. Royal Gala), MpAAT1, produces esters involved in apple fruit flavor, FEBS J. (2005): 272: 3132-44).
JP’141 is cited on the IDS dated 08/31/2020 with a full English-language translation, which is cited herein.
As an initial matter, the rejections under 35 U.S.C. 112(a) above are incorporated herein by reference including the scope of “a protein comprising an amino acid sequence of SEQ ID NO: 1.”
Burk et al., abstract, teach:
The invention provides a non-naturally occurring microbial organism having a methacrylic acid, methacrylate ester, 3-hydroxyisobutyrate and/or 2-hydroxyisobutyrate pathway. The microbial organism contains at least one exogenous nucleic acid encoding an enzyme in a methacrylic acid pathway. The invention additionally provides a method for producing methacrylic acid, methacrylate ester, 3-hydroxyisobutyrate and/or 2-hydroxyisobutyrate. The method can include culturing methacrylic acid, methacrylate ester, 3-hydroxyisobutyrate and/or 2-hydroxyisobutyrate producing microbial organism, where the microbial organism expresses at least one exogenous nucleic acid encoding a methacrylic acid pathway enzyme in a sufficient amount to produce methacrylic acid, methacrylate ester, 3-hydroxyisobutyrate and/or 2-hydroxyisobutyrate, under conditions and for a sufficient period of time to produce methacrylic acid, methacrylate ester, 3-hydroxyisobutyrate and/or 2-hydroxyisobutyrate.
“In one embodiment, the invention provides a method wherein said microbial organism further comprises a 3-hydroxyisobutyrate ester pathway comprising at least one exogenous nucleic acid encoding a 3-hydroxyisobutyrate ester pathway enzyme expressed in a sufficient amount to produce a 3-hydroxyisobutyrate ester, said 3-hydroxyisobutyrate ester pathway comprising a pathway selected from: (a) a 3-hydroxyisobutyrate-CoA transferase or a 3-hydroxyisobutyrate-CoA synthetase; and an alcohol transferase; or (b) a 3-hydroxyisobutyrate ester-forming enzyme.” Burk et al., para. [0079].
“FIG. 28 shows an exemplary pathway to a methacrylate ester via 3-hydroxyisobutyrate and/or 3-hydroxyisobutyryl-CoA. R—OH refers to any organic alcohol.” Burk et al., para. [0043].
methacrylate ester by culturing a non-naturally occurring microbial organism under conditions and for a sufficient period of time to produce a 3-hydroxyisobutyrate ester, wherein the non-naturally occurring microbial organism includes an exogenous nucleic acid encoding an alcohol transferase or a 3-hydroxyisobutyrate ester-forming enzyme expressed in a sufficient amount to produce a 3-hydroxyisobutyrate ester, and chemically dehydrating the 3-hydroxyisobutyrate ester to produce a methacrylate ester as exemplified in FIG. 28 and FIG. 30, steps 6 and 7.”  Burk et al., para. [0178].
	As shown in Fig. 28 of Burk et al., the microbial organism disclosed by Burk et al. is employed in a process of producing 3-hydroxyisobutyric acid ester and methacrylate by reacting an alcohol (R-OH) with 3-hydroxyisobutyryl-CoA in the presence of an alcohol transferase.  Since the alcohol transferase catalyzes the reaction of an alcohol with 3-hydroxyisobutyryl-CoA to form the product 3-hydroxyisobutyric acid ester, such alcohol transferase is an alcohol acyltransferase. 
However, Burk et al. do not directly state the identity of any alcohol transferase for converting 3-hydroxyisobutyryl-CoA to 3-hydroxyiosbutyric acid ester.
Burk et al., Example III, describe “Enzymes with alcohol transferase activity can be applied to form methacrylate esters from methacrylyl-CoA and alcohols.” Burk et al., para. [0315].  Although Burk et al. do not directly state specific alcohol transferases for converting 3-hydroxyisobutyryl-CoA to 3-hydroxyiosbutyric acid ester, at the time of filing the ordinarily skilled artisan would have been motivated to apply the various alcohol transferases taught in Example III of Burk et al. as an alcohol transferase for forming 3-hydroxyiosbutyric acid ester, since the same are the only alcohol transferases taught by Burk et al. and due to the structural similarity between methacrylyl-CoA and 3-hydroxyisobutyryl-CoA.  Specifically, Burk et al., para. [0319], references “the Rosa hybrid cultivar AAT1 encoding an alcohol acetyltransferase (Guterman et al. Plant MoI Biol 2006, 60: 555-563).” The alcohol acetyltransferase taught by Guterman et al. is described as “responsible for the formation of geranyl acetate from geraniol and acetyl-CoA in rose flowers.”  Guterman et al., page 556, left column.  That is, Burk et al. teach that the rose AAT1 alcohol acetyltransferase utilizes a methacrylyl-CoA substrate while Guterman et al. teach that the same alcohol acetyltransferase utilizes acetyl-CoA as a substrate.  As such, at the time of filing the ordinarily skilled artisan at the time of filing would have recognized from the teachings of Burk et al. et al. that the taught rose AAT1 alcohol acetyltransferase utilizes a range of CoA substrates including but not limited to acetyl-CoA and methacrylyl-CoA such that the ordinarily skilled artisan at the time of filing would have recognized that the various alcohol transferases taught by Burk et al., including the transferase taught by Guterman et al., as a suitable alcohol transferase to apply to the conversion of  3-hydroxyisobutyryl-CoA to 3-hydroxyiosbutyric acid ester with a reasonable expectation of success. 
JP’141, abstract, teach a method for production isobutyric acid ester by a microorganism transformed to have ability to produce iso-butyric acid ester by transducing a gene of alcohol acyltransferase gene capable of producing isobutyric acid ester from isobutyryl CoA and an alcohol or
phenolic compound. Also provided is a method for producing isobutyric acid ester that comprises a step of producing isobutyric acid ester by the action of the microorganism.
	Paragraphs [0020] and [0021] teach that the alcohol acyltransferase gene is preferably sourced from one of several plants “Particularly preferred are plants belonging to Rosales,” wherein the rose AAT1 alcohol acetyltransferase taught by Burk et al. and Guterman et al. are from Rosales.  Several additional plant sources for the alcohol acyltranserase are proposed including “durian (Durio zibethinus)” and “Tomato (Solanum lycopesrsicum.  JP’141, last para., page 10. “Particularly preferred are AAT apple-derived AAT gene (SEQ ID NO: 2),” which encodes SEQ ID NO: 1 of JP’141. JP’141, para., [0025].
An alignment between recited SEQ ID NO: 1 (Qy) and SEQ ID NO: 1 of JP’141 (Db) is as follows: 

    PNG
    media_image1.png
    646
    667
    media_image1.png
    Greyscale

As can be seen from the alignment above, SEQ ID NO: 1 of JP’141 has “an amino acid sequence of SEQ ID NO: 1” as defined above (i.e. any fragment of SEQ ID NO: 1).
 As discussed above, a person having ordinary skill in the art at the time of filing would have been motivated to employ a rose (from Rosales) AAT1 alcohol acetyltransferase for converting 3-hydroxyisobutyryl-CoA to 3-hydroxyiosbutyric acid ester.  JP’141 teach specific alcohol acyltransferases having specific activity for converting isobutyryl-CoA to an isobutyric acid ester.  As discussed with regards to the rose (from Rosales) AAT1 alcohol acetyltransferase taught by Burk et al. and Guterman et al., the ordinarily skilled artisan at the time of filing would have recognized that the transferase has the ability to utilize a broad range of acyl-CoA substrates.  Souleyre et al. teach a Malus pumila alcohol et al., abstract, and Fig. 2.  As such, at the time of filing, the ordinarily skilled artisan at the time of filing would have recognized that the various alcohol acyltransferases taught by JP’141 in addition to utilizing an isobutyryl-CoA substrate would be expected to utilize the close structural homologue 3-hydroxy isobutyryl-CoA since it is recognized that alcohol transferases having high sequence identity (over 95%) with SEQ ID NO: 1 as disclosed by JP’141 do not have strict substrate specificity for acyl-CoA substrates.  Therefore, at the time of filing the ordinarily skilled artisan would have been motivated to utilizing an alcohol acyltransferase being the rose AAT1 alcohol acetyltransferase taught by Burk et al. and Guterman et al., SEQ ID NO: 1 from JP’141 and/or an alcohol acyltransferase from “durian (Durio zibethinus)” within embodiments of Burk et al. for an alcohol transferase for converting 3-hydroxyisobutyryl-CoA to 3-hydroxyiosbutyric acid ester.  The ordinarily skilled artisan would have been motivated to do this since JP’141 expressly teaches that an alcohol acyltransferase being SEQ ID NO: 1 from JP’141 and/or an alcohol acyltransferase from “durian (Durio zibethinus)” are preferred transferases for utilizing isobutyryl-CoA as a substrate that is a close structural homolog to 3-hydroxyisobutyryl-CoA wherein there would be a reasonable expectation of success that the alcohol acyltransferases taught by JP’141 function on 3-hydroxyisobutyryl-CoA as a substrate.  Again, SEQ ID NO: 1 from JP’141 is taught to be employed as present in a genetically modified microorganism as recited in claim 8.   JP’141, abstract.  Further, Burk et al., para. [0079], teach that a genetically modified microorganism should express the appropriate alcohol transferase (such as any of the alcohol acyltransferases discussed above) from an exogenous nucleic acid along with exogenous nucleic acids encoding a protein encoding a pathway production 3-hydroxyisobutyrate-CoA.
Regarding claims 10 and 24, “The invention also provides a method for producing a methacrylate ester by culturing a non-naturally occurring microbial organism under conditions and for a sufficient period of time to produce a 3-hydroxyisobutyrate ester, wherein the non-naturally occurring microbial organism includes an exogenous nucleic acid encoding an alcohol transferase or a 3-hydroxyisobutyrate ester-forming enzyme expressed in a sufficient amount to produce a 3-hydroxyisobutyrate ester, and chemically dehydrating the 3-hydroxyisobutyrate ester to produce a methacrylate ester as exemplified in FIG. 28 and FIG. 30, steps 6 and 7.”  Burk et al., para. [0178].  When SEQ ID NO: 1 of JP’141 is et al. for the reasons set forth above, all of the features of claims 10 and 24 are reached.

Claims 1, 8, 10 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burk et al., Guterman et al., JP’141 and Souleyre et al. as applied to claims 1, 8, 10, 21 and 23 above, and further in view of Asano et al. (U.S. 2017/0022525 A1), Hawes et al. (Synthesis of methacrylyl-CoA and (R)- and (S)-3-hydroxyisobutyryl-CoA, Methods Enz. 324 (2000): 73-79) and Sato et al. (U.S. 2016/0145665 A1).
As discussed above, the at the time of filing the ordinarily skilled artisan would have been motivated to utilizing an alcohol acyltransferase being the rose AAT1 alcohol acetyltransferase taught by Burk et al. and Guterman et al., SEQ ID NO: 1 from JP’141 and/or an alcohol acyltransferase from “durian (Durio zibethinus)” within embodiments of Burk et al. for an alcohol transferase for converting 3-hydroxyisobutyryl-CoA to 3-hydroxyiosbutyric acid ester.
	However, JP’141 do not disclose the amino acid sequence for alcohol acyltransferase from Durio zeibethinus.  Asano et al., abstract, teach the use of alcohol acyltransferase from Durio zibethinus particularly for methods of reacting an alcohol with methacylyl-CoA to form a corresponding ester.  However, the alcohol acyltransferase from Durio zibethinus appears to be the same one described by JP’141.  Asano et al. describe the application of alcohol acyltransferase from Durio zibethinus wherein “One gram of a Durio zibethinus fruit was finely chopped and measured in a vial, to which 0.5 mL of a substrate solution (50 mM Tris-HCl (pH 8.5, 40 mM ethanol, 0.125 mM methacrylyl-CoA) was added. The vial was sealed and the mixture was reacted at 30° C. for 3 hours.” Asano et al., para. [0167].
	That is, Asano et al. teach that application of alcohol acyltransferase from Durio zeibethinus for catalyzing a reaction between a CoA-containing substrate and alcohol can be performed outside of a recombinant cell by providing 1) Durio zibethinus fruit and 2) an appropriate CoA-containing substrate and an alcohol to form the corresponding ester.  As discussed above, Burk et al. and JP’141 suggest that the alcohol acyltransferase from Durio zeibethinus can be applied for the reaction of 3-hydroxyisobutyryl-CoA and an alcohol.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to produce a 3-hydroxyisobutyric acid ester by reacting an alcohol with 3-hydroxyisobutyryl-CoA in the et al. directly teach that it is advantageous to produce a 3-hydroxyisobutyric acid ester by reacting an alcohol with 3-hydroxyisobutyryl-CoA in the presence of an appropriate alcohol acyltransferase wherein the combined teachings of Burk et al. and JP’141 indicate that alcohol acyltransferase from Durio zibethinus is an appropriate and particularly desirable alcohol acyltransferase for this application.  
	As taught by Hawes et al., methods for enzymatic production of 3-hydroxyisobutyryl-CoA (R and S enantiomers) as an isolated product are known in the prior art.  Further, methods for chemical synthesis of 3-hydroxyisobutyryl-CoA are known in the prior art.  For example, Sato et al., para. [0029], teach that “3-hydroxyisobutyryl-CoA produced by a known or novel method is used. As for synthetic production methods, organic chemical synthesis (Angew. Chem. 1953, 65, 186-187) and synthesis using enzymatic reactions are known.” 
	Embodiments of Burk et al. teach production of 3-hydroxyisobutyryl-CoA from a pathway in an engineered cell.  However, Asano et al. affirmatively teach that an alcohol acyltransferase can catalyze a reaction between a CoA-substrate and an alcohol to form the corresponding ester in vitro.  As such, at the time of filing the ordinarily skilled artisan at the time of filing would have readily recognized that 3-hydroxyisobutyric acid ester can alternatively be produced by an in vivo reaction between 3-hydroxyisobutyryl-CoA and an alcohol catalyzed by the presence of finely chopped Durio zibethinus fruit containing an alcohol acyltransferase from Durio zibethinus with an expectation of success.  Further, Burk et al. teach that any produced 3-hydroxyisobutyric acid ester can be chemically dehydrated to produce a methacrylic ester. Burk et al., para. [0178], as recited in claim 10.  Again, it is noted that Hawes et al. and Sato et al. teach that 3-hydroxyisobutyryl-CoA can be chemically synthesized without the need for a recombinant cell.
	Regarding recitation that an alcohol acyltransferase has an amino acid sequence 80% or more identical to recited SEQ ID NO: 1 and/or comprises an amino acid sequence derived from the amino acid sequence of SEQ ID NO: 1 by deletion, insertion, substitution and/or addition of one or several amino acids, once a reference teaching a product appearing to be substantially identical is made the basis of rejection and the examiner presents evidence or reasoning to show inherency, then "[T]he PTO can et al. appears to be the same alcohol acyltransferase product having recited SEQ ID NO: 1.  That is, the specification describes SEQ ID NO: 1 as an alcohol acyltransferase as purified from fruit of durian (Durio zibethinus) as described in paragraphs [0043]-[0051] of the specification.  Since the specification describes the alcohol acyltransferase having SEQ ID NO: 1 as being found in Durio zibethinus fruit, it appears that the Durio zibethinus fruit tuaght by Asano et al. necessarily and inherently has the alcohol acyltransfease having recited SEQ ID NO: 1.
	“There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” MPEP 2112(II).  

Claims 1, 8, 9, 10, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burk et al., Guterman et al., JP’141 and Souleyre et al. as applied to claims 1, 8, 10, 21 and 23 above, and further in view of O’Malley et al. (WO 2017/069267 A1).  AU 2016340470 B2 (“AU’470”) is cited below as an English language translation of O’Malley et al.
	Regarding claim 9, as set forth in Fig. 28 of Burk et al., the 3-hydroxyisobuyrate that is converted to 3-hydrxoyisobutyryl-CoA and then 3-hydroxybutyric acid ester can be from “biological pathway or exogenously supplied.”  It is noted that Fig. 11 of Burk et al. teaches a pathway for production of isobutyryl-CoA from valine.  
	Many pathways are known in the prior art for producing 3-hydroxyisobutyryl-CoA.  Burk et al., abstract, teach methods for producing methacrylic acid esters and/or methacrylyl-CoA.  Fig. 1 of O’Malley et al. teach a pathway wherein valine is converted to 3-hydroxyisobutyryl-CoA through a methacrylyl-CoA precursor in vivo.  “In another aspect, the present invention provides a method for producing 3-hydroxyisobutyryl-CoA from valine.” AU’470, para. [0008b].  “A first enzymatic step in the conversion of valine to an MMA precursor is the formation of 2-oxoisovalerate from valine. This may be accomplished 
dehydrogenase (BCKAD) complex.” AU’470, para. [0041].  “A third step in the MMA precursor bioproduction process is the oxidation of isobutyryl-CoA to (methacrylic acid) -CoA (MAA-CoA) . This step may be performed by a suitable enzyme, such as an isobutyryl-CoA dehydrogenase enzyme.” AU’470, para. [0048]. “In the bioproduction of 3-HIB from valine, one step is the conversion of MAA-CoA to 3-hydroxyisobutyryl-CoA. In the bioproduction of 3-HIB from valine, one step is the conversion of MAA-CoA to 3-hydroxyisobutyryl-CoA.” AU’470, para. [0052]. MMA-CoA is methacrylyl-CoA such that 3-hydroxyisobutyryl-CoA is synthesized from methacrylyl-CoA in vivo within a microorganism.
	At the time of filing, the ordinarily skilled artisan at the time of filing would have been motivated to employ any known pathway in the prior art to produce 3-hydroxyisobutyryl-CoA within embodiments of Burk et al. since Burk et al. in Fig. 28 directly teach and instruct that a biological pathway be employed to produce 3-hydroxyisobutyrate and/or 3-hydroxyisobutyryl-CoA.  As such, the ordinarily skilled artisan at the time of filing would have been motivated to modify embodiments of microorganisms as taught by Burk et al. to express any suitable pathway for production 3-hydroxyisobutyrate and/or 3-hydroxyisobutyryl-CoA including the pathway as shown in Fig. 1 of O’Malley et al. wherein 3-hydroxyisobutyryl-CoA is synthesized from methacrylyl-CoA in vivo within a microorganism as recited in claim 9.

	Response to arguments
	In brief, applicant argues that the claims have been amended to overcome the prior grounds rejection.  In particular, it is noted that the claims no longer recited SEQ ID NO: 7 such that applicant’s various comments regarding identity to SEQ ID NO: 7 is not germane to the claims as amended.  The rejections above are necessitated by applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652